Caton, J. The only difference between this case and that of Low v. Forbs, decided at this term, is that in that case the pleas were admitted to be true by the demurrer, which we held to have been properly overruled; whereas, here issues were taken on the pleas, which the jury have found to be true by their verdict. The pleas being held sufficient, there is no pretense that the instructions given to the jury were not proper, for they involve really the same questions. The pleas being sustained, the instructions were correct. I have more serious doubts about sustaining this verdict, on account of the weakness of the proof. While there is proof from which the jury might infer such a parol contract as is alleged in the pleas, I confess I should have been better satisfied with a verdict the other way. Still the court is of opinion that it is not such a case of the want of proof, as to require this court to disturb a verdict, which has met the approval of the judge who tried the cause. The judgment must be affirmed. Judgment affirmed.